MARDEN, Justice
(concurring).
I concur in the result.
The following sentence appears near the close of the opinion: “We can fairly assume, however, that the legislature did not intend to compel one to choose either the sidewalk or his left side of the highway, as the case may be, where such choice would *435increase his risk of injury, from any source.” (Emphasis added.)
Respectfully, I dissent to the use of the phrase “from any source” insofar as it includes risks not attributable to highway traffic.